In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-08-00046-CV

______________________________



TIMOTHY GUINN, Appellant


V.


M. KIM ROBERTSON, Appellee





On Appeal from the County Court at Law

Anderson County, Texas

Trial Court No. CCL-07-11778







Before Morriss, C.J., Carter and Moseley, JJ.

Memorandum Opinion by Justice Carter


MEMORANDUM OPINION


	Timothy Guinn, (1) the sole appellant in this case, has filed a motion seeking to dismiss his
appeal.  Pursuant to Rule 42.1 of the Texas Rules of Appellate Procedure, his motion is granted.  See
 Tex. R. App. P. 42.1.
	We dismiss the appeal.


						Jack Carter
						Justice

Date Submitted:	June 2, 2008	
Date Decided:		June 3, 2008

1. This case has been transferred to this Court as part of the Texas Supreme Court's docket
equalization program.


">MEMORANDUM OPINION

            William Bodie McConnell appeals from his conviction for aggravated sexual assault on a
child.  The jury assessed punishment at twenty-five years' imprisonment on each of two counts.  The
second conviction is before this Court in companion case number 06-05-00059-CR, also decided this
day.  
            The causes were tried together, have been appealed separately, and have been briefed
together.  Since the record, briefs, and arguments raised therein are identical in both appeals, for the
reasons stated in McConnell v. State, Cause No. 06-05-00059-CR, we likewise resolve the issues in
this appeal in favor of the State.
            We affirm the judgment of the trial court.
 
                                                                                    Josh R. Morriss, III
                                                                                    Chief Justice

Date Submitted:          September 23, 2005
Date Decided:             October 7, 2005

Do Not Publish